Citation Nr: 1130359	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq., Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Therein, the RO reopened an granted entitlement to service connection for PTSD, effective from March 17, 2008, and assigned an initial rating of 70 percent.  The Veteran has appealed both the assigned effective date and initial rating.  

As will be explained herein, given the disposition of the effective date claim, the claim for an increased initial rating for PTSD must be remanded.  In essence, these claims are "inextricably intertwined" (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Note that the file includes a change of address for the Veteran, provided in January 2011. 

The claim for an initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for PTSD was received by VA on May 14, 2001, and denied in a July 2002 rating decision based upon lack of a verified stressor; the rating action was not appealed and became final.

2.  The Veteran filed to reopen the service connection claim for PTSD in March 2008.

3.  By rating action of December 2008, service connection was established for PTSD effective from March 2008; verification of a reported stressor was established, at least in part based on review of the Veteran's service personnel records and unit history, evidence which existed at the time of the July 2002 rating decision, but was not obtained or associated with the claims file at that time due to administrative error (failure to adequately develop the claim).  


CONCLUSION OF LAW

The criteria for an effective date of May 14, 2001, for an award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

As the issue on appeal for an earlier effective date is a downstream issue from that of service connection, the appellant bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  In this case, as the decision being made herein as relates to the effective date claim is fully favorable to the Veteran, any error committed with respect to either the duty to notify or the duty to assist, is harmless and need not be further discussed.

Factual Background

On May 14, 2001, VA received the Veteran's original claim service connection claim for PTSD, claimed as secondary to trauma in Vietnam while running convoys in the United States Army.  

The Veteran's DD 214 reflects service with the United States Army with the Company B 2d Battalion, 501st Infantry, and an MOS of light weapons infantryman.  The Veteran's awards and decorations include a Vietnam Campaign Medal and a Vietnam Service Medal.  

A stressor development letter was issued to the Veteran in July 2001.  It appears that the Veteran's service personnel records (SPRs) were requested in July 2001 and that a response was received in October 2001, indicating that they were mailed.  However, the file does not reflect that any SPRs were associated with the file in 2001.  

In a stressor statement received in August 2001, the Veteran explained that he had been assigned to McPhee Headquarters command in Siegon Port, Vietnam, from May 1966 to April 1967.  He reported that during that time, his special duty assignments included: supervising Vietnamese people engaged in loading/unloading ships at Siegon Port; guard duty at hotels where incidents of frequent explosions and Vietnamese people burning themselves occurred; and driving convoys to North Vietnam combat units, which often involved seeing people exploded or dismembered en route. 

VA records and a medical statement of October 2001 reflect that the Veteran was hospitalized for treatment of combat-related chronic PTSD from September 2001 to December 2001.

In a May 2002 statement, the Veteran provided additional stressor information.  He explained that he was assigned to guard an ammo dump outside of Long Binh and reported that it had exploded in June or July 1966, about a week after he left that assignment, injuring or killing two fellow servicemen.  The Veteran gave a second and similar account of stressors he provided in August 2001.  He also mentioned that a friend named E.S. had been hurt badly. 

In a rating action dated in July 2002, the RO denied service connection for PTSD.  The rating action reflects consideration of the following evidence: DD 214; service treatment records (STRs); VA records and a medical statement dated in 2001; and stressor statements.  In denying the claim, the RO acknowledged that the file contained a diagnosis of PTSD, but reasoned that there was no verifiable stressor recognized by VA.  In this regard, it was explained that the Veteran had no decorations indicative of combat and that his reported stressors were essentially insufficiently detailed and therefore, unverifiable.  The Veteran was advised of the denial of the claim and of his appeal rights in correspondence dated on July 12, 2002.  He did not appeal the rating decision and it became final.  

On March 17, 2008, the Veteran filed to reopen the service connection claim for PTSD.  In support of the claim the Veteran presented the following evidence: copies of photographs showing Vietnamese civilians fleeing attacks, casualties, monks setting themselves on fire, and a rocket attack on Long Binh (Bien Hoa Air Base) on October 26, 1966.  The Veteran also reported that Saigon came under attack on November 1, 1966, and submitted a copy of Military Assistance Command -Vietnam (MACV) history reflecting attacks occurring as reported, in October and November 1966.  He also provided personnel records (Article 15 proceeding) reflecting that he was in Saigon, Vietnam in early December 1966.  

By rating action of December 2008, service connection was established for PTSD, for which a 70 percent evaluation was assigned, effective from December 2008.  The RO indicated that the claim had been reopened the PTSD claim based on facts establishing that the Veteran was stationed in Bien Hoa AB and Long Binh, Vietnam, during verified mortar and rocket attacks.  The RO further explained that the military personnel file, photographs of Vietnam, and the Order of Vietnam Battle Book were reviewed and that following corroboration of evidence, VA was able to verify a stressor of mortar and rocket attacks in Bien Hoa and Long Binh while the Veteran was stationed with the 4th Transportation Command.  The RO further noted that the photographs provided for the file were not personal and did not reference the dates and locations of the events depicted; hence this evidence could not be used to verify a stressor.  

The Veteran appealed the December 2008 rating action as relating to both the assigned rating and effective date. 

Analysis

The Veteran seeks an effective date prior to March 17, 2008, for the grant of service connection for PTSD.  His attorney maintains that an effective date of May 14, 2001, the date of the original service connection claim for PTSD is warranted based on application of the provisions of 38 C.F.R. § 3.156(c) and the holding in Vigil v. Peake, 22 Vet. App 63, 65 (2008).  

If a veteran files a claim for compensation with VA, and the claim is disallowed, he or she has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  If a veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103. 

Generally, the effective date of an award of compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.  An exception exists for claims reopened because new and material evidence in the form of service department records has been received, however.

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ." 38 C.F.R. § 3.156(c) provided that:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. . . .

"Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable 'may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final . . . .'" Mayhue v. Shinseki, 24 Vet. App. 273 (2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005).

Revisions to these regulations were proposed in June 2005.  The purpose was "to clarify long-standing VA rules" "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather than to effect substantive changes.  Id. at p. 5-7, quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005) and New and Material Evidence, 71 Fed. Reg. 52,455 (September 6, 2006).

The proposed revisions became effective on October 6, 2006.  From that point until present, 38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.

38 C.F.R. § 3.156(c)(2) provides that such records do not include to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records form the respective service department, the JSRRC, or from any other official source.

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

Given that these changes were clarifying rather than substantive in nature, the United States Court of Appeals for Veterans Claims (Court) has concluded that pre-amended 38 C.F.R. § 3.156(c), like amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim."  Mayhue, p. 7, quoting Vigil v. Peake, 22 Vet. App. 63, 65 (2008).  Thus, the Board need not differentiate between the former and revised versions of 38 C.F.R. § 3.156(c).

In May 2001, the Veteran filed an original service connection claim for PTSD.  The RO denied that claim in a July 2002 rating decision; the Veteran was notified of that decision and did not appeal it.  Accordingly, that rating decision is final.  38 U.S.C.A. § 7105.  The Veteran thereafter filed an application to reopen the service connection for PTSD in March 2008.  The application to reopen the claim was successful and service connection for PTSD was established in a December 2008 rating decision, effective from the March 17, 2008 claim to reopen.  These facts are undisputed by the Veteran and his representative.

In support of his claim, the Veteran and his representative have argued that because the December 2008 grant of service connection was based upon the receipt of unit history records which confirmed the Veteran's reported stressor events during service and/or participation in combat, 38 C.F.R. § 3.156(c) applies, as does the holding in Vigil v. Peake, 22 vet. App. 63 (2008), warranting the assignment of an earlier effective date.  It has been pointed out that the Veteran's unit records should have been requested in conjunction with the 2001 original claim, as they would have likely been of assistance in corroborating the Veteran's reported stressors and granting the Veteran's PTSD claim based on his original application.  The Veteran's representative maintains that the Veteran's stressor statements provided in 2001 and 2002 included fairly specific information, such as dates, locations and assignments relating to reported stressors (for example, guard duty at an ammo dump in Long Binh in June or July 1966), such that the Veteran's unit records should have been obtained; refuting the RO's explanation provided in the December 2009 SOC to the effect that research of the Veteran's reported stressor(s) could not have been conducted based on the information provided in conjunction with the Veteran's original service connection claim.  

From November 7, 1996, service connection for PTSD has required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2001 to 2010).  In this case, there is no question that the file contained a PTSD diagnosis at the time of the original service connection claim for PTSD in 2001.

The Board notes that the original denial of the claim in July 2002, was based on the fact that there was no verifiable stressor recognized by VA.  In this regard, it was explained that the Veteran had no decorations indicative of combat and that his reported stressors were essentially insufficiently detailed for verification.  The rating action reflects consideration of the following evidence: DD 214; STRs; VA records and a medical statement dated in 2001; and stressor statements.  The Board observes that aside from obtaining stressor information from the Veteran pursuant to a July 2001 letter, essentially no further development was undertaken with respect to the Veteran's claim.  The Board notes that it appears that the Veteran's SPRs were requested in July 2001 and that a response was received in October 2001, indicating that they were mailed.  However, the file does not reflect that any SPRs were associated with the file in 2001 or 2002, or that they were considered in conjunction with the July 2002 rating action.  

In contrast, the December 2008 rating decision reflects consideration of the following: the Veteran's military personnel file; photographs and additional stressor information from the Veteran provided in 2008; MACV histories submitted by the Veteran reflecting attacks on Bien Hoa in late October 1966 and in Saigon in early November 1966.  With this information, the RO was able to verify the Veteran's reported stressors of coming under enemy mortar and rocket attacks.  Accordingly, the RO reopened the claim and granted service connection for PTSD in August 2008, effective from the March 17, 2008, claim to reopen.  

The Veteran and his representative argue that because the ultimate grant of service connection for PTSD was based at least in part upon review of service department records (personnel) records, as well as unit histories in existence at the time of the prior denial, but not previously considered or even requested by VA at that time, the correct effective date should be the date the previously denied claim was received, May 14, 2001, pursuant to 38 C.F.R. § 3.156(c)(3).

The Board concludes 38 C.F.R. § 3.156(c) is applicable to the present appeal, and that an earlier effective date of May 14, 2001, is warranted, as that represents the date of receipt at the RO of the Veteran's initial claim of service connection for PTSD.  See 38 C.F.R. § 3.400.  The Board finds that VA had sufficient information pertaining to the Veteran's unit of assignment in Vietnam, his duties, and his reported stressors, to warrant contacting the service department and other appropriate entities to request/obtain the Veteran's SPRs, morning reports, unit history, or other related documents pertaining to the Veteran's service and service-related stressors.  As discussed above, because the subsequent award of service connection for PTSD in July 2008 was based in part upon information contained in the aforementioned records, which were in existence at the time of the July 2002 denial of the claim, an earlier effective date may be granted based on 38 C.F.R. § 3.156(c).

Significantly, the Court of Appeals for Veterans Claims recently held in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), that records received from the JSRRC (or one of its predecessors, the USCRUR or ESG), which substantiated that the base camp of a Veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for PTSD, even where the Veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors (emphasis added).  Similarly, while the Veteran in the current appeal may have provided more complete stressor information in 2008 in conjunction with his claim to reopen, he had provided sufficient information in 2001 and 2002 in conjunction with his original service connection claim of May 2001 to warrant a request for the service department to determine, for example, whether an ammo dump outside of Long Binh exploded in June or July 1966, about a week after he left that assignment, injuring or killing two fellow servicemen, as reported, or whether the Veteran's unit had come under rocket or mortar attacks in Vietnam.  

In conclusion, the evidence supports an earlier effective date of May 14, 2001, and no earlier for the award of service connection for PTSD.  The Board finds, in light of the above discussion, that the RO's failure to undertake any evidentiary development in conjunction with the Veteran's original service connection claim for PTSD, to include contacting the service department or obtaining the Veteran's SPRs, constitutes administrative error, specifically failure to adequately develop the claim.  VA has indicated that "a claimant should not be harmed by an administrative deficiency of the government."  Mayhue, p. 9, quoting 70 Fed. Reg. at 35, 389.  Because the information supplied by the Veteran prior to the initial final rating decision of July 2002 was arguably sufficient to verify his in-service stressor(s) and substantiate his claim at that time, he shall be afforded the benefit of an effective date back to May 14, 2001, when his original claim was received pursuant to 38 C.F.R. § 3.156(c)(3).


ORDER

Entitlement to an earlier effective date of May 14, 2001, for the establishment of service connection for PTSD is granted.


REMAND

Pursuant to the above decision, the Board has granted an earlier effective date of May 14, 2001, for the grant of service connection for PTSD.  While the earlier effective date on appeal has been resolved to the fullest extent, a claim for an initial rating in excess of 70 percent for PTSD remains pending appellate consideration.  

By rating action of December 2008, service connection was established for PTSD, for which an initial 70 percent evaluation was assigned effective from March 17, 2008.  However, by virtue of the grant of an earlier effective date for the establishment of service connection for PTSD, the applicable appeal period as relates to the initial rating claim now extends from May 14, 2001.  Accordingly, in order to fully and properly evaluate the increased rating claim on appeal, the RO must assign an initial rating or ratings for PTSD from the currently assigned effective date of May 14, 2001 (recognizing that in some circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In other words, until the RO assigns an initial rating or ratings for service-connected PTSD from May 14, 2001, forward, the initial/increased rating claim for PTSD cannot properly be adjudicated.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate); See also Gurley v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  Therefore, consideration of the claim for an increased initial rating for PTSD must be deferred pending the assignment of a disability rating or ratings (if staged) for PTSD from May 14, 2001, forward.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall assign an initial disability evaluation for service-connected PTSD, effective from May 14, 2001, to include consideration of whether staged or a total 100% evaluation for PTSD are warranted from that time.  In so doing, it is within the discretion of the RO/AMC to undertake any development deemed necessary to adjudicate this matter.  

2.  If the benefits sought on appeal remain denied (i.e., if less than a 100 percent evaluation is assigned for PTSD from May 14, 2001), the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


